                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                            MISSOULA DIVISION


UNITED STATES OF AMERICA,                       Case No. MJ-15-059-M-JCL

                      Plaintiff,                JUDGMENT

  vs.

BRIAN F. CHARETTE,

                      Defendant.



        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED the Court finds the Defendant not
 guilty of the charge set forth in the Information.

        Dated this 16th day of January, 2019.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ A. Puhrmann
                                   A. Puhrmann, Deputy Clerk
